Citation Nr: 0636979	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral 
refractive error with vitreous floaters (claimed as 
deteriorating vision and hyperopia).

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the right knee status 
post meniscal and anterior cruciate ligament tears.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In relevant part, the RO granted service 
connection for degenerative changes of the right knee status 
post meniscal and anterior cruciate ligament tears (right 
knee disability), assigning a zero percent (noncompensable) 
evaluation effective October 1, 2001, and denied service 
connection for deteriorating vision, a dislocated right 
shoulder, and an enlarged prostate.

In a March 2005 rating decision, the RO, in part, increased 
the evaluation of the veteran's right knee disability to 10 
percent effective the date of service connection.  The 
veteran has indicated that he is not satisfied with this 
rating.  Thus, the claim is still before the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Board has 
characterized the issue as listed on the title page.

Also in the March 2005 rating decision, the RO granted 
service connection for a dislocated right shoulder, assigning 
a 10 percent evaluation, and enlarged prostate, assigning a 
20 percent evaluation, both effective October 1, 2001.  As 
the veteran has not expressed disagreement with either of 
these assigned disability ratings or effective dates, those 
issues are no longer before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's decreased visual acuity is developmental in 
nature and was not subject to superimposed disease or injury 
during service.

3.  Since October 1, 2001, the veteran's right knee 
disability has manifested in pain and slight overall 
limitation of motion of the knee due to pain; however, even 
when pain is considered, his disability is not shown to 
result in recurrent subluxation or lateral instability, or 
functional loss consistent with or comparable to limitation 
of motion of the leg to 30 degrees on flexion or to 15 
degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.


CONCLUSIONS OF LAW

1.  The claim for service connection for decreased visual 
acuity (bilateral refractive error with vitreous floaters) is 
without legal merit. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative changes of the right knee status 
post meniscal and anterior cruciate ligament tears have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56703 (1998); VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an October 2002 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence.  Then, in a March 2006 letter, the RO reiterated 
the above and also provided notice regarding what information 
and evidence is needed to substantiate a claim for a higher 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.  Lastly, 
in a March 2006 letter, the RO provided notice of the 
information and evidence needed to establish a disability 
rating and effective date for the disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service 
examination reports.  Moreover, in a March 2006 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit.  Thus, the Board 
observes that there are no outstanding records pertinent to 
this appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection and a higher initial rating, any question as to an 
appropriate effective date or disability rating to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends, in essence, that he has decreased 
visual acuity as a result of his more than 20 years of active 
duty service.  The veteran, however, does not allege that he 
suffered any superimposed disease or injury during service.  

Initially, the Board notes that refractive error of the eye, 
including myopia, hyperopia, and astigmatism, as such is not 
a disease or injury subject to VA compensation.  38 C.F.R. 
§ 3.303(c); see also Terry v. Principi, 340 F.3d 1378 (Fed. 
Cir. 2003).  However, such defects can be subject to 
superimposed disease or injury and, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90.  

After review, the Board notes that decreased visual acuity 
was noted on the veteran's July 1980 enlistment examination 
report.  The examiner noted that the veteran wears glasses 
and had corrected vision of 20/20 bilaterally, and diagnosed 
him with refractive error.  The Board also notes that the 
veteran was seen several times for decreased visual acuity 
during service and fitted with contact lenses.  The service 
medical records also show assessments of compound myopic 
astigmatism, hyperopia, and myopia; however, they do not show 
any superimposed disease or injury.  There is a May 1992 note 
with an assessment of retina pigment epithelium hypertrophy; 
however, there are no subsequent notes regarding this 
condition and corrected visual acuity at discharge was 20/20 
bilaterally, so the condition appears to have been acute and 
transient and left no lasting effects on correctable visual 
acuity.  Moreover, March 2001 optometry reports only reflect 
diagnoses of myopia and hyperopia, types of refractive error 
of the eye.  Finally, a February 2005 VA eye examination 
report reflects findings of refractive error and vitreous 
floaters.  Other than refractive error, no other diagnosis 
has been provided to account for the findings of vitreous 
floaters.  

Given the above, there is no legal basis for the grant of 
service connection for decreased visual acuity (refractive 
error with vitreous floaters).  38 C.F.R. § 3.303(c).  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's service connected meniscus and right knee tear 
has been evaluated by the RO as 10 percent disabling under 
Diagnostic Code 5010-5019, 38 C.F.R. § 4.71a (2006).  

The Board notes that the veteran's disability has been 
evaluated by analogy.  38 C.F.R. § 4.20 (2006).  Under 
Diagnostic Code 5010, arthritis due to trauma substantiated 
by X-ray findings is to be rated as degenerative arthritis.  
Under Diagnostic Code 5019, bursitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will evaluate the veteran's right knee 
disability under the diagnostic codes for limitation of 
motion of the knee.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's right knee disability.  In 
support of this finding, the Board notes a November 2004 VA 
examination report, which reveals the veteran complaining of 
cracking, pain, and the knee being "out of place" at times.  
Objectively, range of motion of the right knee was flexion to 
120 degrees and extension to 0 degrees.  The examiner noted 
that range of motion was affected by pain but not by fatigue, 
weakness, lack of endurance, or coordination.  The examiner 
also noted that Drawer and McMurray tests were negative.  X-
ray revealed degenerative changes in the right knee.  The 
diagnosis included degenerative joint disease.

Given the above, the Board finds that the veteran may have 
some overall limitation of motion of the knee due to pain; 
however, flexion is not limited to 30 degrees and extension 
is not limited to 15 degrees.  Thus, a disability rating in 
excess of 10 percent is not warranted under either Diagnostic 
Code 5260 or 5261.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Given the range of 
motion findings of record, which are consistent with less 
than zero percent ratings for both flexion and extension, a 
rating in excess of 10 percent is not appropriate.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board also 
notes the examiner's observation that range of motion was not 
affected by fatigue, weakness, lack of endurance, or 
coordination.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).   In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Thus, 
separate ratings under VAOPGCPREC 9-2004 are not warranted.

The Board notes the veteran's complaints of instability and 
the knee going "out of place"; however, the Board observes 
that the objective medical evidence fails to show that he has 
any instability.  In this regard, the Board notes the 
negative Drawer and McMurray tests, tests for laxity of 
ligaments and injury to meniscal structures, respectively.  
Thus, a separate compensable rating under Diagnostic Code 
5257 for recurrent subluxation or lateral instability is not 
warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board acknowledges the findings of the November 2004 VA 
examination regarding the scars on the right knee.  The 
examiner noted that there are three small scars about 1 cm 
from arthroscopic surgery that were level and without 
tenderness, disfigurement, ulceration, or keloid formation, 
and do not cause limitation of motion.  Thus, a separate 
compensable rating for scars is not warranted.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  However, the Board 
observes that no other diagnostic code provides for a higher 
rating based on the evidence.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged" ratings are inapplicable 
to this case.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for bilateral refractive error with 
vitreous floaters is denied.

An initial disability rating in excess of 10 percent for 
degenerative changes of the right knee status post meniscal 
and anterior cruciate ligament tears is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


